931 F.2d 55Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Leonard Archie SMITH, Petitioner.
No. 91-8012.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 26, 1991.

On Petition for Writ of Mandamus.
Leonard Archie Smith, petitioner pro se.
PETITION DENIED.
Before MURNAHGAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Leonard A. Smith has applied to this Court for a writ of mandamus directing the district court to act upon his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.


2
The district court has now entered final judgment in the action and Smith has filed a notice of appeal to this Court.  See Smith v. Bost, CA-89-559-3 (D.S.C. Mar. 11, 1991).  Accordingly, although leave to proceed in forma pauperis is granted, the petition for writ of mandamus is denied as being moot, and this action is dismissed.


3
DISMISSED.